In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-2626
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

HENRY MCKEE,
                                           Defendant-Appellant.

                         ____________
         Appeal from the United States District Court for
        the Northern District of Illinois, Eastern Division.
            No. 00 CR 878—James B. Moran, Judge.
                         ____________
 ARGUED FEBRUARY 12, 2004—DECIDED NOVEMBER 12, 2004
                    ____________




  Before CUDAHY, COFFEY, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Henry McKee was charged in a
one-count indictment with conspiring to distribute and to
possess with intent to distribute the drug known as ecstasy
in violation of 21 U.S.C. §§ 846 and 841(a)(1). After a four-
day trial, a jury found McKee guilty. The court sentenced
McKee to 112 months’ imprisonment and 3 years’ super-
vised release. McKee appeals, and we affirm his conviction.


                                I.
2                                               No. 02-2626

  McKee was part of a conspiracy to smuggle ecstasy from
the Netherlands to Chicago. His co-conspirators, Michael
MacIntosh and Saviera MacNac, lived in the Netherlands
and arranged for couriers to deliver ecstasy to Chicago.
McKee’s role was to provide housing, transportation, and
telephones for the couriers while they were in Chicago. The
conspiracy was discovered in October 2000 when customs
officers at O’Hare airport intercepted two couriers, Milva
Gosepa and Judith Ruimwijk, carrying a package of ap-
proximately 11,000 ecstasy pills. Gosepa and Ruimwijk
were arrested, and Ruimwijk agreed to cooperate with law
enforcement by participating in a controlled delivery of
counterfeit pills.
  On the day that the controlled delivery was to take place,
law enforcement agents set up audio and video surveillance
in Ruimwijk’s hotel room. Ruimwijk then called MacNac in
the Netherlands, and told her that McKee would be taking
her to another hotel. That night McKee went to the hotel to
pick up Ruimwijk, Gosepa, and the ecstasy. After McKee
entered Ruimwijk’s hotel room, he asked about her flight
and whether she had been scared. After telling Ruimwijk
that he had to take her and Gosepa to another hotel, McKee
opened the bag containing the ecstasy, took out a pill, and
asked Ruimwijk if it was “better.” The agents then entered
the room and arrested McKee. When they searched McKee’s
Lexus, the agents found a loaded semi-automatic handgun
in the unlocked glove compartment.
  At trial the government presented evidence that McKee
had rented the apartment used to house Ruimwijk, another
courier, and their ecstasy during a smuggling trip in August
2000, and had secured a telephone and rented a car for
another co-conspirator. The government also presented the
recorded telephone conversation between Ruimwijk and
MacNac, a video recording of McKee’s meeting with Ruimwijk
in the hotel room and a transcript of their conversation, the
drugs, and the gun found in McKee’s car. Finally, Ruimwijk
No. 02-2626                                                     3

testified that she had met McKee during a prior smuggling
trip when he came to the apartment he had rented for the
couriers and asked MacIntoch if he could have some of the
ecstasy to sell.


                               II.
  As to his conviction, McKee first argues that the court
erred by allowing the prosecutors (1) to question him re-
garding the credibility of other witnesses, (2) to characterize
him as a liar, and (3) to vouch for the credibility of govern-
ment witnesses in their closing arguments. Because McKee
did not object at trial to any of the prosecutor’s statements,
we review for plain error. Fed. R. Crim. P. 52(b); United States
v. Carrera, 259 F.3d 818, 828 (7th Cir. 2001). We use a two-
part inquiry in reviewing the prosecutors’ remarks. First, we
determine whether the comments, looked at in isolation,
were improper. United States v. Anderson, 303 F.3d 847, 854
(7th Cir. 2002). If the remarks were improper, we consider
whether the statements taken in the context of the entire
record deprived the defendant of a fair trial. Id. In other
words, we ask whether the misconduct “ ‘caused the jury to
reach a verdict of guilty when otherwise it would have reached
a verdict of not guilty.’ ” United States v. Harris, 271 F.3d 690,
699 (7th Cir. 2001) (quoting United States v. Morgan, 113
F.3d 85, 89 (7th Cir. 1997)). In making this determination,
we place considerable emphasis on (1) the curative effect of
jury instructions, including the trial court’s direct admonition
that the arguments of the attorneys are not to be considered
evidence, and (2) the weight of the evidence of guilt con-
tained in the entire record. Id. at 702.
  The government acknowledges that the prosecutor erred
by asking McKee whether other witnesses had lied, noting
that “it is improper to ask one witness to comment on the
veracity of the testimony of another witness.” United States
v. Freitag, 230 F.3d 1019, 1024 (7th Cir. 2000). With regard
4                                               No. 02-2626

to the other comments, a prosecutor may properly comment
on the credibility of witnesses as long as the comment re-
flects reasonable inferences drawn from the evidence pre-
sented at trial rather than personal opinion. See United
States v. Morgan, 113 F.3d 85, 89 (7th Cir. 1997). Because
we are convinced that the comments did not deprive McKee
of a fair trial, we will assume without deciding that the
prosecutors improperly referred to McKee as a liar and
improperly bolstered the government witnesses.
  Considering all of the allegedly improper statements, there
is no reason to believe that the outcome of the trial would
have been different absent those statements. The court’s
instructions to the jury were sufficient to ameliorate any
prejudice. Prior to closing arguments, the court instructed
the jury as follows: “The closing arguments aren’t evidence.
They are what the attorneys wish to tell you as to what they
think the evidence did show or didn’t show to help you
reach a conclusion.” After closing arguments and before the
start of jury deliberations, the court instructed the jury
again: “You are to decide whether the testimony of each of
the witnesses is truthful and accurate in part, in whole, or
not at all, as well as what weight if any you give to the tes-
timony of each witness.” And the court again instructed the
jury that the lawyers’ questions, objections, and statements
were not evidence. Further, the weight of the evidence per-
suades us that the improper comments did not deprive McKee
of a fair trial. The government presented the jury with
overwhelming evidence of McKee’s guilt, including several
witnesses who testified consistently regarding McKee’s role
in the conspiracy and the video recording from the hotel
room that showed him inspecting the drugs. This evidence
specifically contradicted McKee’s testimony that his contact
with the co-conspirators was merely social. As a result, we
find no plain error.
  McKee also argues that the district court erred by in-
structing the jury that it “should” acquit rather than it
No. 02-2626                                                5

“must” acquit if the government failed to meet its burden.
Again, McKee did not object so we review for plain error.
See United States v. Mansoori, 304 F.3d 635, 655 (7th Cir.
2002). We have repeatedly held that the use of “should”
rather than “must” in this context is not plainly erroneous.
See id. at 655-56; United States v. Ray, 238 F.3d 828, 834-35
(7th Cir. 2001); United States v. Kerley, 838 F.2d 932, 940
(7th Cir. 1988). Although McKee asks us to reconsider these
decisions, we decline to do so.
  Turning to his sentence, McKee argues that the district
court erred by denying him a two-level reduction for being
a minor participant under U.S.S.G. § 3B1.2. We review the
denial of a minor-participant reduction for clear error.
United States v. Rodriguez-Cardenas, 362 F.3d 958, 959
(7th Cir. 2004). It is the defendant’s burden to show by a
preponderance of the evidence that he was substantially less
culpable than other participants. See U.S.S.G. § 3B1.2, com-
ment. (n.3); United States v. Corral, 324 F.3d 866, 874 (7th
Cir. 2003). And sentencing courts are to apply this reduc-
tion infrequently. See Corral, 324 F.3d at 874.
  As McKee sees things, he was entitled to the reduction
because “all of the other participants were higher up on the
food chain than he was.” However, where each person was
an “essential component” in the conspiracy, the fact that
other members of the conspiracy were more involved does
not entitle a defendant to a reduction in the offense level.
See United States v. Castillo, 148 F.3d 770, 776 (7th Cir.
1998). Moreover, the court found that McKee was “an aver-
age participant” because of his role in “getting the cars and
the apartment and the telephone and making the contact.”
We therefore conclude that the district court did not clearly
err in denying McKee a sentence reduction under § 3B1.2(b).
  Finally, in his initial brief McKee argued that it was
clearly improbable that the gun found in his Lexus was con-
nected to the offense and thus the district court erred when
it increased his offense level pursuant to U.S.S.G.
6                                               No. 02-2626

§ 2D1.1(b)(1). After oral argument, however, McKee sub-
mitted supplemental authority pursuant to Circuit Rule 28(e),
contending that this upward adjustment and another in-
crease under U.S.S.G. § 3C1.1 for obstruction of justice were
improper in light of Blakely v. Washington, 124 S. Ct. 2531
(2004). Under Blakely as interpreted in United States v.
Booker, 375 F.3d 508 (7th Cir. 2004), cert. granted, 2004 WL
1713654 (U.S. Aug. 2, 2004) (No. 04-104), a defendant has
the right to have a jury decide factual issues that will
increase his sentence. See United States v. Ohlinger, 377
F.3d 785, 787 (7th Cir. 2004). Here, the district court made
factual findings that went beyond the jury’s findings and
McKee’s admitted conduct when it determined that McKee
possessed a firearm in connection with the drug conspiracy,
see U.S.S.G. § 2D1.1(b)(1), and obstructed justice, see id.
§ 3C1.1. We therefore remand McKee’s case for resentenc-
ing in light of Booker.
  The Supreme Court has granted certiorari in Booker, where-
upon in the coming weeks it will determine the application of
Blakely to the federal sentencing guidelines. Therefore, we
will stay our mandate until Booker is decided. Within four-
teen days of the Supreme Court’s decision in Booker, both
parties may submit a memorandum setting forth their
views on the application of that decision to this case.


                            III.
  For the reasons stated above, we AFFIRM the judgment of
conviction, VACATE the sentence, and REMAND the case for
resentencing. This court’s mandate is stayed pending the
Supreme Court’s decision in Booker.
No. 02-2626                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—11-12-04